RULEY, JUDGE:
The claimant in this case seeks compensation for property taken by eminent domain by the respondent over and above a judgment of the Circuit Court of Kanawha County entered November 7,1973, on the grounds that the verdict on which it was based was inadequate and that the respondent’s appraisers were negligent in “failing to recognize the value” of her property. The respondent • filed a motion to dismiss upon the ground that the proceeding in the circuit court constituted a full adjudication of the controversy (the judgment having been paid). That motion came on for hearing on July 13, 1976, at which time it was continued at the request of the claimant in order to afford her more time to consult and employ counsel. It was rescheduled for hearing on August 3, 1976, on which date there was no appearance by or on behalf of the claimant. It appears to the Court that the motion should be sustained for the reason assigned and also because it is excluded from the jurisdiction of this Court under the provisions of West Virginia Code, Chapter 14, Article 2, Section 14 (5). (Parenthetically, it is observed that the legal recourse available to the claimant would have been appeal from the judgment of the Circuit Court of Kanawha County.) Accordingly, it is ordered by the Court that this claim shall be, and it is hereby, dismissed.
Claim disallowed.